Title: Henry Dearborn to Thomas Jefferson, 3 July 1815
From: Dearborn, Henry
To: Jefferson, Thomas


          Dear Sir  Boston July 3d 1815—
          I should not have so long delay’d a reply to your very friendly & polite letter had circumstancies allowed me to mention the time when I could probably have the pleasure of seing you at Monticello. I have Just returned from a visit to my Children in the District of Maine, and I hope Mrs Dearborn & myself shall have the pleasure of seing you in Septemr probably near the end of the month.—
          please to accept from Mrs D— & myself a tender of the Highest respect & esteemH. Dearborn
        